Citation Nr: 1455403	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in initial disability ratings for coronary artery disease (CAD), currently rated as 60 percent disabling prior to June 7, 2010, 30 percent disabling from June 7, 2010, to January 2, 2011, and as 60 percent disabling from January 3, 2011, to April 25, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was remanded in December 2013 for additional development, the purposes of which have been met.  The Board has added the issue of whether the Veteran is entitled to an initial rating higher than 60 percent for the time period prior to June 7, 2010, as reflected above.  Although his November 2011 Notice of Disagreement (NOD) only referred to his rating starting from June 7, 2010, the August 2012 Statement of the Case (SOC) nonetheless addressed his ratings starting from the effective date of service connection, May 21, 2007.  The Veteran has not specifically reported satisfaction with his rating prior to June 7, 2010.  Because of these reasons, the Board finds it is appropriate to consider this additional time period. 


FINDINGS OF FACT

1.  Prior to June 7, 2010, the Veteran's CAD manifested with an estimated METs level of 3 to 5, without complaints of dyspnea, fatigue, angina, dizziness, or syncope with activities.

2.  From June 7, 2010, to January 2, 2011, the evidence shows the Veteran's CAD was stable without improvement in comparison to his symptoms during the previous period.

3.  From January 3, 2011, to April 25, 2011, the Veteran's CAD manifested with a left ventricle ejection fraction of 37 percent.  

CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent for CAD prior to June 7, 2010; the criteria are met for a 60 percent rating from June 7, 2010, to January 2, 2011; and, the criteria are not met for a rating higher than 60 percent from January 3, 2011, to April 25, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In April 2010, the Veteran was provided with the requisite notice as to the evidence and information needed to substantiate his claim.  38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations to assess the severity of his CAD, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ is also found to have complied with the Board's December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, in December 2013, the Veteran was asked to authorize VA to obtain records of private cardiology treatment, but he did not respond.  He had reported, in an April 2010 VA Form 
21-4142, that he provided those records to his VA physician, but they have not been associated with his claims files.  The information from these records could have proven important in resolving his claim.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In March 2014, he indicated that he had no further information or evidence to submit.

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's rating is currently staged, with assigned rating of 60 percent from May 21, 2007, to June 6, 2010, 30 percent from June 7, 2010, to January 2, 2011, 60 percent from January 3, 2011, to April 25, 2011, and 100 percent from April 26, 2011, forward.  See 38 C.F.R. § 4.104, DC 7005 (2014).

The Veteran's CAD is rated under DC 7005, which provides for a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where LVEF is less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2014).

For the period prior to June 7, 2010, the Board does not find the evidence warrants a rating higher than 60 percent.  An August 2006 VA treatment record notes that his LVEF was 40 to 45 percent in March 2004.  The July 2008 VA examiner noted the Veteran had no complaints of chest discomfort or unusual shortness of breath since having coronary artery bypass grafting (CABG) in 1995.  He passed a chemical stress test given by his private physician in 2005.  He did not have angina pectoris, orthopnea, syncope, dizziness, or edema.  He was using one pillow to sleep.  The examiner opined his METs level would range from 3 to 5, based on the Veteran's employment and household activities.  He noted the Veteran's gout prevented too much physical activity.  These findings correspond with a 60 percent rating.  There is no evidence of a lower LVEF, or METs level, or of any episodes of congestive heart failure.  

The Board considered assigning a 100 percent based on the examiner's opinion regarding the Veteran's METs level, because a level of 3 METs meets the criteria for that rating.  However, the Veteran did not complain of dyspnea, fatigue, angina, dizziness, or syncope with activities, and instead it was noted his gout prevented him from doing activities, which is also required for a 100 percent rating.  Nonetheless, he was able to engage in some household chores, and was also teaching high school students at that time.  The Board finds this evidence more closely approximates the criteria for a 60 percent rating than that for a 100 percent rating.  38 C.F.R. § 4.7 (2014). 

Next, the Board finds that the Veteran is entitled to a 60 percent rating for the period from June 7, 2010, to January 2, 2011.  At the June 2010 VA examination, the Veteran was unable to perform a stress test due to orthopedic issues, and the examiner opined that his METS level would be 7.  The examiner did not provide any rationale for how he arrived at this conclusion, nor does his examination report reveal a significant improvement in the Veteran's symptoms from the previous VA examination.  The Board does not find this opinion probative, especially since a chemical stress test could have been conducted, which would have provided more specific results.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (the credibility and weight attached to medical opinions is within the province of the Board); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Stefl v. Nicholson, 21 Vet. App. 120 (2007).  He also noted the Veteran had recently retired, for a reason unrelated to his heart.  As the evidence does not show a significant difference in the severity of his symptoms from the previous time period, the Board finds that a 60 percent rating should be assigned.  38 C.F.R. § 4.3.

The Board's finding for this time period is supported by a June 2010 VA treatment record that notes the Veteran's symptoms had been stable for 3 to 4 years.  This record also noted the Veteran had swelling in the legs as a result of the CABG, but there is no indication from the record that this has ever been troubling or uncomfortable to the Veteran.  He was hospitalized for chest pain in June 2010, but it was determined this pain was musculoskeletal in nature.

Finally, for the period from January 3, 2011, to April 25, 2011, the Board does not find that a rating higher than 60 percent is warranted.  On January 3, 2011, he had a LVEF of 37 percent, which corresponds with a 60 percent rating.  There is no further evidence until April 2011, at which time the Veteran's rating is raised to 100 percent.  There is no evidence that suggests an episode of congestive heart failure prior to April 25, 2011, or lower LVEF findings, or a METs level of 3 or less.  

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  His only symptom that is not contemplated by the Rating Schedule is the swelling in his legs that has been attributed to his 1995 CABG.  However, this symptom has not been shown to cause any problems, and has not received any particular treatment.  Further, his CAD did not reportedly cause interference with his employment.  And, while there are reports of hospitalization, they were not frequent.  He had CABG in 1995, and cardiac catheterization in 2011.  This evidence does not represent "such an exceptional or unusual disability picture... [so] as to render impractical the application of the regular schedular standards."  
38 C.F.R. § 3.321(b) (2014).  Accordingly, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, the Court held that a request for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has not asserted that he is unable to obtain or maintain substantially gainful employment because of his CAD.  Indeed, the evidence indicates he retired for other reasons.  Accordingly, the Board concludes that a request for TDIU has not bee expressly or reasonably raised by the the record for the period prior to April 26, 2011.


ORDER

The claim of entitlement to an initial rating higher than 60 percent for CAD for the period prior to June 7, 2010, is denied.

A 60 percent rating for CAD for the period from June 7, 2010, to January 2, 2011, is granted.

The claim of entitlement to a rating higher than 60 percent for CAD for the period from January 3, 2011, to April 25, 2011, is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


